DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-11 and 33-35 in the reply filed on 09/12/2022 is acknowledged. Applicant election of species of claim 8 is also acknowledged. Accordingly, claims 1-3, 5, and 8-11 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 08/05/2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eder et al. (Bioconjugate Chem., 23, 688-697, 2012).
Eder discloses urea-based inhibitors of the prostate-specific membrane antigen (PSMA) represent low-molecular -weight pepidomimetics showing the ability to image PSMA-expressing prostate tumors. 

    PNG
    media_image1.png
    254
    335
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    291
    249
    media_image2.png
    Greyscale


Compounds 7 and 8 are within the scope of the instant claims such that the chelator is HBED-CC or DOTA, W is –(C=O)-NH, L is C5 alkylene, n is 1, m is 4, R is H, Z is CO2H.

Claim(s) 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pomper et al. (WO 2013/082338).
Pomper discloses bivalent and multivalent ligands with a view to improving the affinity and pharmacokinetic properties of urea-based PSMA inhibitors (abstract).
The compound according to Figure 5 is disclosed below”

    PNG
    media_image3.png
    290
    678
    media_image3.png
    Greyscale

Compound is within the scope of the instant claims such that the chelator is DOTA-benzyl-NH, W is –(C=S)-NH, L is C4 alkylene, n is 2, W is also independently NH(C=O)-, L is also independently C6 -akylene, m is 4, R is H and Z is CO2H.

Claim(s) 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babich et al. (US 8,211,401).

Babich discloses compound of Formula, a pharmaceutically acceptable salts, or solvate thereof: 


    PNG
    media_image4.png
    415
    566
    media_image4.png
    Greyscale
,  
    PNG
    media_image5.png
    364
    610
    media_image5.png
    Greyscale
,

Complexes with metals such as rhenium, technetium, and others to provide a complex for imaging tissues or treating diseases, particularly where the metal is radioactive (abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. (US 2016/0228587) in view of Jan Tykvart et al. (Bioorg and Med Chem, 22, 4099-4108, 2014).
Eder discloses radiopharmaceutical composition comprising compounds represented by the general formulae (Ia) or (Ib) (abstract).  Compound includes 

    PNG
    media_image6.png
    435
    496
    media_image6.png
    Greyscale
.
Eder discloses that depending on whether the inventive Formula (Ia) and/or (Ib) compounds are to be used as radio-imaging agents or radio-pharmaceuticals different radionuclides are complexed to the chelator, radionuclides include, for example, 111In, 90Y,  68Ga,  64Cu, 153Gd, 155Gd, 213Bi, 225Ac, Fe, or 177Lu (0069). Additional disclosure includes that either for imaging or therapeutic purpose a variety of radionuclides are known to be useful for radio-imaging or cancer radiotherapy, including 111In, 90Y, 68Lu, 99mTc, 123I and 131I. Recently it has been shown that some compounds containing a glutamate-urea-glutamate (GUG) or a glutamate-urea-lysine (GUL) recognition element linked to a radionuclide-ligand conjugate exhibit high affinity for PSMA.
Eder fails to disclose wherein a hydrogen on the nitrogen substituent according to position R of the instant claims, rather than a halogenated aromatic substituent.
Tykvart teaches the rational design of urea-based glutamate carboxypeptidase II (GCPII) inhibitors as versatile tools for specific drug targeting and delivery. Prostate carcinoma (PCa) is the most commonly diagnosed cancer and the second leading cause of cancer death among men in the USA; the number of diagnoses and deaths exceeded 240,000 and 28,000, respectively, in 2012. Identification of a molecule that would enable early diagnosis and reliable detection of PCa metastases, as well as function as a possible target for specific therapy, is crucial for effective treatment of this cancer. Evidence suggests that glutamate carboxypeptidase II (GCPII), also known as prostate specific membrane antigen (PSMA), is a promising candidate for this purpose. Antibodies, small-molecule inhibitors, and aptamers have been studied as tools for specific targeting of GCPII.

    PNG
    media_image7.png
    361
    333
    media_image7.png
    Greyscale
 (Figure 4, page 4105). 
In one embodiment discloses that to maximize inhibitor binding affinity, attempted to exploit a previously described positive effect of halogens attached to the aromatic moiety of the inhibitor. We set out to prepare a generally applicable inhibitor of GCPII that could be used for facile modification of various nanoparticles using a streptavidin—biotin interaction since it has been already shown that such modified inhibitors can bind to GCPIl (pages 4099-4100). We chose the inhibitors with the two most favorable aromatic moiety linkers and modified them by adding a bromine moiety in the para position of the aromatic ring (see Fig. 4A). Both inhibitors showed superior inhibition potency compared to their non- halogenated counterparts in both acetylated and PEGylated forms. 4-bromobenzyl modification with branched attachment of PEG12-biotin moieties at the e-amino group had the lowest Ki value (Ki(22b) = 1.570 + 0.071 nM) of all the PEGylated inhibitors. This combination of the most favorable aromatic moiety connection and halogen derivatization led to a 7-fold improvement in inhibitor potency compared to the lead structure (Ki(5) = 10.5 + 1.0 nM) (page 4104).
It would have been obvious to one of ordinary skill in the art at the time of the art to provide a brominated aromatic as a nitrogen substituent according to position R of the instant claims in place of hydrogen on the compounds of Eder. The person of ordinary skill in the art would be motivated to make those modifications because Tykvart teaches that the inhibitors with the two most favorable aromatic moiety linkers and modified them by adding a bromine moiety in the para position of the aromatic ring (more potent inhibitor could utilize the arginine patch of GCPII by incorporation of brominated benzyl group at the stated position as compared to hydrogen) (see Fig. 4A) showed superior inhibition potency compared to their non- halogenated counterparts in both acetylated and PEGylated forms. 4-bromobenzyl modification with branched attachment of PEG12-biotin moieties at the e-amino group had the lowest Ki value (Ki(22b) = 1.570 + 0.071 nM) of all the PEGylated inhibitors (page 4104) and would have reasonably expected success because both Eder and Tykvart teachings are directed to targeting PSMA with structurally similar urea-based (GCPII) inhibitors. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,458,213. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are directed to a compound of Formula 1. The 1-4 claims of the ‘213 patent are directed a compound having the structure shown. The instant claims encompass those of the ‘213 patent because the chelator of the ‘841 claims are within the scope of the instant chelator, the W and L of the instant claims are addressed by - NH-C(=O)- and C6 alkylene shown in the ‘213 patent. Accordingly, the claims are overlapping in scope and are obvious variants of one another.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,044,468. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are directed to a compound of Formula 1. The claims of the ‘468 patent are directed a compound having the structure shown. The instant claims encompass those of the ‘468 patent because the chelator of the ‘468 claims are within the scope of the instant chelator, the W and L of the instant claims are addressed by - NH-C(=O)- and C6 alkylene shown in the ‘468 patent. Accordingly, the claims are overlapping in scope and are obvious variants of one another.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,884,132. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are directed to a compound of Formula 1. The claims of the ‘132 patent are directed a compound having the structure shown. The instant claims encompass those of the ‘132 patent because the chelator of the ‘132 claims are within the scope of the instant chelator, the W and L of the instant claims are addressed by - NH-C(=O)- and C6 alkylene shown in the ‘132 patent. Accordingly, the claims are overlapping in scope and are obvious variants of one another.

Claims 1-3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of copending Application No. 16/617,244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are directed to a compound of Formula 1 and claims of the ‘244 application are directed a compound having the structure shown. The instant claims encompass those of the ‘244 patent because the chelator of the ‘244 claims are within the scope of the instant chelator, the W,  L and -NH of the instant claims are addressed by - NH-C(=O)- and C6 alkylene shown in the ‘244 patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618